Citation Nr: 1316254	
Decision Date: 05/17/13    Archive Date: 05/29/13

DOCKET NO.  09-38 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to September 1970.


This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied service connection for diabetes mellitus.  In March 2007, the Veteran submitted a notice of disagreement and subsequently perfected his appeal in September 2009.

In April 2011, the Veteran submitted a statement indicating that he was unemployed due to his DM.  Thus, the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran was exposed to an herbicide while transferring from the USS America to Subic Bay, Philippines for discharge from service via the Republic of Vietnam.

2.  The evidence of record establishes a diagnosis of insulin dependent diabetes mellitus.


CONCLUSION OF LAW

Type II diabetes is presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1116 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2012).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the Veteran's claim of entitlement to service connection for DM, this claim has been granted, as discussed in detail below.  As such, the Board finds that any error related to the VCAA is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claim

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  See 38 U.S.C.A. § 1110 (West 2002).  However, that an injury or disease occurred in service is not enough; there must also be a chronic disability resulting from that injury or disease.  If there is no showing of the chronic disability during service, then a showing of continuous symptoms after service is required to support a finding of chronicity.  See 38 C.F.R. § 3.303(b) (2012).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2012).

In order to establish service connection for a disability, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.  See 38 C.F.R. § 3.309(e) (2012).  In this regard, it is noted that a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  See 38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2012).  The diseases that are related to herbicide exposure include chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes, Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers, and soft-tissue sarcomas.  See 38 C.F.R. § 3.309(e) (2012).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(6)(iii) (2012).  "'Service in the Republic of Vietnam' includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam."  Id.

However, in the absence of such duty or visitation in the Republic of Vietnam, service in the official waters off the coast of Vietnam does not constitute "service in the Republic of Vietnam."  See VAOPGCPREC 27-97; see also Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) (holding that the Veterans Court had erred in rejecting VA's interpretation of § 3.307(a)(6)(iii) as requiring a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption).  Instead, "service in the Republic of Vietnam" requires visitation (i.e. setting foot) in Vietnam.  See 38 C.F.R. §§ 3.307(a), 3.313(a) (2012).

The Veteran contends that his DM is the result of herbicide exposure while staying at Da Nang Air Base in the Republic of Vietnam while awaiting transfer to Subic Bay, Philippines for separation from service.  As noted above, DM is a presumptive disease under 38 C.F.R. § 3.309(e).  

The medical evidence of record indicates that the Veteran has been diagnosed with and treated for insulin dependent DM.  See private treatment record, March 2004.  Therefore, the remaining question in determining whether the Veteran is entitled to the presumption of service connection for DM due to herbicide exposure is whether the Veteran was exposed to herbicides while serving on active duty.

The Veteran's personnel records show service on the USS America in the contiguous waters of Vietnam for various periods between May 1970 and September 1970.  Specifically, the personnel records indicate that his last day of service in the waters off Vietnam was September 8, 1970.  His personnel records also indicate that September 8, 1970 is the day that he was transferred to Subic Bay, Philippines for separation from service.  Although the personnel records do not indicate the manner of transfer, the Veteran contends that he was flown from the USS America to Da Nang Air Base in Vietnam where he waited for two days before being flown to Subic Bay.

As the Veteran's personnel records are unable to verify whether or not he stepped foot in Vietnam, the question before the Board is whether his assertions of a transfer through Da Nang are credible.  The Board finds that they are.  The Veteran has consistently asserted that he was transferred via Da Nang from the time that he filed his claim.  Significantly, he filed his claim and first made this assertion in October 2005, prior to the Federal Circuit's decision in Haas v. Peake.  This timing supports his credibility, as prior to the Haas decision, there was no stated incentive to allege having stepped foot in Vietnam.  While Da Nang would probably be in the opposite direction of Subic Bay from the likely position of the USS America, the Board finds the Veteran's account of flying to Da Nang before flying to Subic Bay remains a possibility.  In any case, the Veteran's account is consistent with the dates listed in his personnel records as his date of transfer from the USS America.  There is no evidence to contradict the Veteran's account or otherwise undermine the credibility of the Veteran's assertions of being transferred from the USS America through Da Nang, Vietnam. Affording the Veteran the benefit of the doubt, the Board finds that he was exposed to herbicides while in the Republic of Vietnam, and that his current DM can be presumed to be related to herbicide exposure in service.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  As such, his claim of entitlement to service connection for DM, to include as due to herbicide exposure, is granted.


ORDER

Entitlement to service connection for diabetes mellitus, type II, is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


